Chase, C|i. J.
delivered the court’s opinion. It is conceded in this case that the original survey of Conococheague Manor was prior to, or cotemporaneoua with, Chew’s Farm, and the decision of the court beJow in thar respect is satisfactory and acquiesced in.
It is certain, beyond a doubt, that the place where the 14th line of the survey of Conococheegue Manor terminates, according to its true location, is the identical place whole Chew’s Farm begins, and whatever is competent and legal evidence to prove the beginning of Chew’s Farm, is legal and competent evidence to prove the termination of the 34th line of the manor, and so, vice versa. If the. beginning £req and the courses of the manor could be proved, the. *462location of the manor from that tree tq t|ie end of the 14th line, is the (rue location, and would be conclusive evidence of the beginning of Chau'-s Farm, at the termination of the said 14th line. In the ubsence of such proof, the tree, the beginning of the manor, being destroyed or incapable pf proof, and the courses lost, the legal foundation being laid, (which has, been done by the deposition oí John Filly, the late register of the land office,) the next best or secondary evidence may be resorted to, and is legally admissible; that is, proof by parol evidence of the beginning of Chew's Fann, 9r the terminating of the 14th line of the manor, and by reversing the lines from that spot oy point to the place of beginning of the manor, the only inode by which it can be ascertained. The admission of this evidence dogs not preclude the best evidence, the proof of the beginning tree, but is substituted in its place for want of that supeyior evidence, and n.o evil or inconvenience results from the admission of such testimony, but the most beneficial effects, for thereby the survey might be preserved and perpetuated, ft not unfrcqiiently happens, that where a survey has a tree at the beginning, and all the lines are course and distance, and the tree cannot be proved, that the survey has been preserved by the reference of a junior survey to the end of some of the lines, which place of reference can be proved.
The court concur in the opinions given by the court below in the first, fourth, and ffth bills of exceptions.
.TUB GWENT Arj'IKMEP,